ATTORNEY GENERAL OF TEXAS
                                               GREG         ABBOTT




                                                  December 15,2011



Mr. Scott Sayers, Chair                                  Opinion No. GA-0899
Texas State Cemetery Committee
909 Navasota                                              Re: Jurisdiction of the Texas State Cemetery over a
Austin, Texas 78702                                       state highway, the majority of which is located within
                                                          the boundaries of the Cemetery (RQ-0979-GA)

Dear Mr. Sayers:

         You ask generally about the jurisdiction of the Texas State Cemetery ("Cemetery") over a
state highway, the majority of which is located within the boundaries of the Cemetery.l Specifically,
you tell us that the Texas State Cemetery Committee (the "Committee") would like to ban bicycles
on State Highway 165 ("SH 165") and suggest it has authority to do so from section 2165.256,
Government Code, which grants the Committee authority over "all operations of the State
Cemetery." See Request Letter at 1-2; see also TEX. Gov'rCODEANN. § 2165.256(a) (West 2008).
Upon deciding in an open meeting to ban bicycles, the Committee asked the Texas Department of
Transportation (TxDOT) for permission to post signage along the road. See Request Letter at 2.
You inform us TxDOT "responded that SH 165 did not fall within the scope of its authority, but
rather was under the authority of the City of Austin in accordance with Section 542.202(a)(4) of the
Texas Transportation Code, which permits a city to regulate the operation of bicycles on a highway
within its jurisdiction under its police powers." [d. (footnotes omitted and added) You tell us further
that TxDOT "stated that it was unable to ban bicycles on SH 165 and could not authorize any related
posting of signs to prohibit bicycles." [d.

         You indicate that TxDOT suggests that the City has authority over bicycles on the roadway
under subsection 542.202(a)(4) ofthe Transportation Code. [d. Subsection 542.202(a)(4) provides
that title 7, subtitle C, pertaining to the rules of the road "does not prevent a local authority, with
respect to a highway under its jurisdiction and in the reasonable exercise of the police power,
from: ... (4) regulating the operation ... of a bicycle ... except as provided by Section 551.106."2
TEX. TRANSP. CODE ANN. § 542.202(a)(4) (West 201l); see id. § 551.106 (pertaining to electric


         1See Letter from Mr. Scott Sayers, Chair, Texas State Cemetery Committee, to Honorable Greg Abbott,
Attorney General of Texas at 1 (June 21, 2011), https:llwww.oag.state.tx.us/opin/index_rq .shtml ("Request Letter").

         2A "local authority" includes a county, municipality, local authorities authorized to enact traffic laws and certain
school districts . See TEx. TRANSP. CODE ANN . § 541.002(3)(A)-(B) (West 2011).
Mr. Scott Sayers - Page 2                      (GA-0899)




bicycles). Subsection 542.202(a)(4) provides only that the Transportation Code's rules of the road
provisions do not impede a City's authority to regulate bicycles on its roadways. Subsection
542.202(a)(4) does not foreclose the possibility that another statutory provision might authorize an
entity other than a city to regulate bicycles in certain circumstances.

         In considering the Committee's independent authority over bicycles in the Cemetery, we
examine subsection 2165.256(a)'s phrase "operations of the State Cemetery" according to the
common meaning of its terms. See TEX. GOy'T CODE ANN. § 2165.256(a) (West 2008); see also
id. § 311.011 (a) (West 2005) ("Words and phrases shall be read in context and construed according
to the rules of grammar and common usage."). Utilizing several dictionary definitions, a Texas court
of appeals has stated that the "ordinary definition of the word 'operation' connotes an overall process
aimed at achieving a particular end." Sun Operating Ltd. P'ship v. Holt, 984 S.W.2d 277,285 (Tex.
App.-Amarillo 1999, pet. denied). The State Cemetery is "[t]he Texas State Cemetery burial
grounds, including the Cemetery Annex." 13 TEX. ADMIN. CODE § 71.3(1) (2011) (Tex. State
Cemetery, Definitions); see also TEX. GOY'T CODE ANN. § 2165.256(b) (West 2008) (describing
territory of the State Cemetery). And generally, a cemetery is "a place that is used or intended to be
used for interment, and includes a graveyard, burial park, [or] mausoleum." TEX. HEALTH & SAFETY
CODE ANN. § 711.001(2) (West 2010) (defining "cemetery"); see also TEX. GOy'T CODE ANN.
§ 2165.256(d) (West 2008) (enumerating persons eligible for burial in the State Cemetery).
Construed according to these definitions, the phrase "all operations of the State Cemetery" refers
generally to the process of interring a qualifying person's remains in the State Cemetery, including
the operation of the Cemetery grounds. And given the statutory definition ofthe territory of the State
Cemetery, we believe the authority over "operations of the State Cemetery" granted in section
2165.256(a) encompasses the whole of the territory described in subsection 2165.256(b). See TEX.
GOY'T CODE ANN. § 311.0 11 (b) (West 2005) ("Words and phrases that have acquired a technical
or particular meaning, whether by legislative definition or otherwise, shall be construed
accordingly.").

         We recognize that "all operations of the State Cemetery," as we have construed the
phrase, involves more than just maintaining a functioning cemetery. See TEX. GOy'T CODE ANN.
§§ 2165.256(i) (West 2008) (authorizing Committee to "adopt rules regulating the monuments
erected" in the Cemetery), 2165.256(1), (0) (granting authority to the Committee over the allocation
and location of grave plots), 2165 .256(q) (authorizing Committee to actively pursue plot reservations
from qualifying individuals); see also id. § 2165.2561(m) (West Supp. 2011) (authorizing the
Committee to adopt rules necessary for the administration of the Cemetery). This is especially true
because the Cemetery is also a historic site of the state. See Request Letter at 2 ("The Cemetery
operates both as a popular historical site and as a functional cemetery."); see also TEX. GOy'T CODE
ANN. § 2165.2561U) (West Supp. 2011) (detailing involvement ofthe Texas Historical Commission
in activities pertaining to historical interpretation of the Cemetery). Therefore, we hesitate to
speculate on the exact parameters of the Committee's authority over the process of interring a
qualifying person's remains in the State Cemetery and operating the Cemetery grounds. Rather, we
leave it to the Committee to determine, in the first instance and subject to judicial review, the exact
scope of its operational authority, and whether that authority necessarily includes the power to
Mr. Scott Sayers - Page 3                      (GA-0899)




regulate bicycles. See Tex. Dep't of Human Servs. v. Christian Care Ctrs., 826 S.W.2d 715, 719
(Tex. App.-Austin 1992, writ denied) (observing that an agency as "a creature of the Legislature
... has only such powers as are expressly granted to it by statute, together with those necessarily
implied from the authority conferred or duties imposed"), Pub. Uti!. Comm'n of Tex. v. GTE-Sw,
Inc., 901 S.W.2d 401,407 (Tex. 1995) (observing that an "agency may not, however, on a theory
of necessary implication from a specific power, function, or duty expressly delegated, erect and
exercise what really amounts to a new and additional power ... no matter that the new power is
viewed as being expedient for administrative purposes"); Cj Barrington v. Cokinos, 338 S.W.2d
133, 142 (Tex. 1960) (recognizing that a "court has no right to substitute its judgment and discretion
for the judgment and discretion of the governing body upon whom the law visits the primary power
and duty to act").

         To the extent the authority granted in section 2165.256(a), Government Code, may include
authority to regulate bicycles in the State Cemetery, we do not believe it would irreconcilably
conflict with subsection 542.202(a)(4), Transportation Code. We are mindful of the rule of statutory
construction that directs us to harmonize statutes where possible. See Chesser v. Lifeeare Mgmt.
Servs., L.L.c., No. 02-10-00291-CV, 2011 WL 3835669, at * 3 (Tex. App.-Fort Worth Aug. 31,
2011, no pet. h.) ("We are required to reconcile and harmonize apparently conflicting statutory
provisions, if it is reasonably possible, so that every enactment may be given effect."). Section
2165.256 expressly and specifically carves out territory to be used as the State Cemetery, which
territory includes a state highway. See TEX. GOV'T CODE ANN.§ 2165.256(b) (West 2008).
Subsection 542.202(a)(4) pertains generally to regulation of roadways in the territory of all the local
authorities across the State. See TEX. TRANSP. CODE ANN. 542.202(a)(4) (West2011). Where the
regulation of bicycles is concerned, any potential conflict between these two provisions may be
harmonized by construing section 2165.256 as a specific statute that controls over the more general
subsection 542.202(a)(4). See TEX. GOV'T CODE ANN. § 311.026(a) (West 2005) ("If a general
provision conflicts with a special or local provision, the provisions shall be construed, if possible,
so that effect is given to both.").
Mr. Scott Sayers - Page 4                     (GA-0899)




                                       SUMMARY

                        The exact parameters of the Texas State Cemetery
               Committee's authority over all operations of the State Cemetery are
               not clearly defined. It is for the Cemetery Committee to determine,
               in the first instance and subject to judicial review, the exact scope of
               its operational authority, and whether that authority necessarily
               includes the power to regulate bicycles on State Highway 165 within
               the State Cemetery.




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee